t c summary opinion united_states tax_court russell t handy petitioner v commissioner of internal revenue respondent docket no 21287-09s filed date russell t handy pro_se kevin w coy for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to an alimony deduction for monthly payments he made for family support in background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in california when he filed his petition petitioner and his former wife were married on date two children were born of the marriage on date petitioner and his former wife separated their marriage was dissolved under a judgment of dissolution on date the judgment of dissolution included a stipulation for judgment stipulation that addressed petitioner’s obligation to provide family support section ii paragraph of the stipulation states petitioner father shall pay as and for non-modifiable family support the amount of one-thousand one-hundred dollars dollar_figure per month it is the intent of the parties that petitioner father enjoy tax exemption benefit for non- modifiable family support and respondent mother incur no tax consequence the stipulation also outlines when petitioner’s payment obligations cease petitioner father’s obligation to pay this family- support shall cease when any of the following occurs a b c when the youngest child attains the age of or has attained age and has completed the twelfth grade or is not a full-time high school student or is self-supporting in the event that both children have died when the youngest child enters into a valid marriage is on active_duty with any of the armed_forces_of_the_united_states of america or receives a declaration of emancipation from a court of competent jurisdiction or d further order of the court during the year at issue petitioner paid dollar_figure each month to his former wife petitioner timely filed his federal_income_tax return return on his return petitioner claimed a deduction of dollar_figure dollar_figure a month for months for the family support he paid in respondent disallowed petitioner’s deduction i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 the burden_of_proof for factual matters may be shifted to respondent under sec_7491 petitioner has not alleged that sec_7491 applies and the court need not decide whether the burden should be shifted because the court decides this case on the record not on who has the burden_of_proof ii alimony deduction for family support payments generally alimony payments are taxable to the recipient and deductible by the payor sec_61 sec_71 sec_215 sec_215 defines alimony or separate_maintenance as any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- maintenance payment means any payment in cash if-- in general --the term alimony or separate a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse payments are deductible as alimony only if all four requirements of sec_71 are met sec_71 provides that subsection a will not apply to the portion of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse sec_71 flush language if any amount specified in the instrument will be reduced on the happening of a contingency specified in the instrument relating to a child or at a time that can clearly be associated with such a contingency an amount equal to the amount of the reduction will be treated as an amount fixed as payable for the support of children of the payor spouse sec_71 berry v commissioner tcmemo_2005_91 some of the contingencies listed in subparagraph a of sec_71 include attaining a specific age marrying dying or leaving school petitioner agreed at trial that payments made for child_support are not deductible petitioner’s only argument in support of his position is that the stipulation is a legal document prepared by attorneys that authorizes a tax exemption benefit for non-modifiable family support for petitioner the stipulation expressly provides that petitioner’s family support obligation shall cease upon any one of a number of possible contingencies centering upon his youngest child’s either reaching a certain age completing high school marrying joining the military or passing away it is clear from the stipulation that petitioner’s family support obligations are for the benefit of his children petitioner’s entire family support obligation is a fixed amount payable for the support of his children see sec_71 therefore petitioner is not allowed an alimony deduction for family support payments for respondent’s determination is sustained we have considered the parties’ arguments and to the extent not mentioned we conclude the arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 1the court notes that petitioner’s former wife specifically waived spousal support under the terms of another section of the stipulation
